Citation Nr: 0908896	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-20 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability evaluation greater than 50 
percent for post-traumatic stress disorder/obsessive 
compulsive disorder (PTSD/OCD) from August 31, 2004 through 
August 12, 2007.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDING OF FACTS

1.  On December 9, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, though his representative, that a withdrawal 
of the appeal concerning the issue of entitlement to a 
disability evaluation greater than 50 percent for PTSD/OCD 
from August 31, 2004 through August 12, 2007 is requested.

2.  The Veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, though his representative, concerning the 
issue of entitlement to a disability evaluation greater than 
50 percent for PTSD/OCD from August 31, 2004 through August 
12, 2007 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

In this case, the RO increased the disability evaluation for 
the service-connected psychiatric disability, now PTSD/OCD, 
to 50 percent effective from April 21, 2005, and informed the 
Veteran of this action by a letter in November 2005.  The 
Veteran filed a notice of disagreement (NOD) with the 
disability evaluation in May 2006.  In May 2007, the RO 
assigned an earlier effective date of August 31, 2004, for 
the increased, 50 percent rating.  In June 2007, the RO 
informed the Veteran of this action, and issued a statement 
of the case (SOC) concerning the evaluation of the PTSD/OCD.  
In July 2007, the Veteran completed his appeal concerning 
this issue by filing a VA Form 9.

In August 2007, the RO increased the disability evaluation of 
the PTSD/OCD to 70 percent, effective from August 13, 2007.  
The RO informed the Veteran of this action, provided him with 
an application for increased compensation based on 
unemployability, and issued a supplemental SOC (SSOC) in 
August 2007.  The Veteran responded in October 2007 by filing 
the application for increased compensation based on 
unemployability.  Also in October 2007, his representative 
submitted a statement that the Veteran was satisfied with the 
70 percent rating, but not with the effective date.  
Consequently, in the March 2008 SSOC, the RO recharacterized 
this issue as entitlement to a disability evaluation greater 
than 50 percent for PTSD/OCD from August 31, 2004 through 
August 12, 2007.

After the RO informed the Veteran in March 2008 that his 
claim for increased compensation based on unemployability was 
denied, the Veteran's representative filed a NOD with this 
action in July 2008.  The RO issued an SOC concerning this 
issue on August 14, 2008.  

The Board notes that in the December 2008 substantive appeal, 
the Veteran's representative indicated that, after reading 
the SOC and any SSOCs, he was only appealing the following 
issue:  "August 14, 2008 SOC denying entitlement to 
individual unemployability."  The Board construes this 
statement as a withdrawal of the appeal concerning 
entitlement to a disability evaluation greater than 50 
percent for PTSD/OCD from August 31, 2004 through August 12, 
2007.  Therefore, that issue is no longer on appeal before 
the Board.

As the appellant, through his representative, has withdrawn 
the appeal concerning entitlement to a disability evaluation 
greater than 50 percent for PTSD/OCD from August 31, 2004 
through August 12, 2007, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

Increased Compensation Based on Unemployability

Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
Veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent. 38 C.F.R. § 4.16(a) (2008).

The central inquiry is, "whether the Veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2008); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Analysis

The Veteran is service-connected for PTSD, rated at 70 
percent and residuals of scars of the upper lip and left ear, 
rated as noncompensable.  The combined disability evaluation 
for all of his service-connected disorders is 70 percent.  
Therefore, he meets the minimum schedular criteria for 
consideration of a total rating based on individual 
unemployability due to service-connected disabilities.

The Veteran contends that due to his anger, short temper and 
rage, along with his self-medication with alcohol, he does 
not believe that he is able to engage in any sort of gainful 
employment.  See June 2008 statement.  He also claims that 
his inability to work with people due to his PTSD has caused 
his currently owned art gallery to be unsuccessful.  See 
December 2008 substantive appeal.  

Evidence in the record shows that the Veteran has a four-year 
college degree in Art History and that he was employed for 30 
years as an art teacher from September 1975 until his 
retirement in June 2005.  He worked 37 1/2 hours per week and 
no time was lost due to disability during the 12 months 
preceding his last date of employment.  See October 2007 
Request for Employment Information Form.  The Veteran claims 
that he had to retire early due to his PTSD symptoms, 
specifically, because of increasing anger he felt towards his 
peers, students and administration.  See December 2008 
substantive appeal.  The Board acknowledges that the Veteran 
has reported feeling stressed by rude behavior and laziness 
of co-workers and students while working as a teacher.  See 
February 2005 and June 2005 treatment records from the 
Jamestown Outpatient Clinic.  However, the evidence does not 
show that he was reprimanded, fired or forced to retire as a 
result of this anger or stress.  Furthermore, he has also 
reported having high regard for his students and his program.  
See id.  The record also shows that the Veteran has reported 
that he decided to stop teaching because of the pressure he 
felt to talk to former students who may have gone to Iraq.  
He indicated that he did not have any regrets about his 
decision to retire and reported that he was looking forward 
to retiring.  See June 2005 VA examination report.  There is 
also no evidence showing that the Veteran has applied for any 
type of employment, including as a teacher, since his 
retirement in 2005 and been denied for such a position due to 
his PTSD.

As noted above, the evidence of record also shows that the 
Veteran is currently self-employed as the owner of an art 
studio/antique store.  VA treatment records from the 
Jamestown Outpatient Clinic show that in February 2006, the 
Veteran reported that he was an artist and owned an art 
gallery.  He also reported that he painted and enjoyed 
antique collection.  In July 2007, the Veteran reported 
working 7 days a week, 10 hours per day.  During his August 
2007 VA examination, he reported working 50 to 60 hours per 
week as an artist and art collector and owner of two art 
galleries.  He also denied any time lost from work at that 
time and denied any interpersonal conflict on the job, 
stating that he was able to smile and control his emotions.  
In June 2008, the Veteran claimed that his business was 
working because he was able to paint upstairs and leave the 
management of the store downstairs to his wife.  See June 
2008 statement.  

In summary, the evidence does not establish or suggest that 
the Veteran's service-connected disabilities are sufficient 
by themselves to preclude him from obtaining or engaging in 
substantially gainful employment.  First of all, the evidence 
shows that the Veteran is currently self-employed.  Although 
his business may not be successful, it is currently open and 
operating.  Furthermore, even if he were not able to continue 
operating his art gallery, the Veteran has a four-year 
college degree and 30 years of experience working as a 
teacher.  The evidence does not show that he was fired as a 
result of his PTSD and it does not show that he has been 
denied employment due to his PTSD.  In fact, there is no 
evidence that the Veteran has even attempted to obtain any 
employment outside of his work as a painter and art collector 
and seller.  Although the Veteran claims that he is unable to 
maintain gainful employment due to his PTSD, there is no 
medical evidence of record showing that he is unable to work 
due to any of his service-connected disabilities.  His mere 
belief that his PTSD symptoms would preclude him from 
obtaining and maintaining employment are not sufficient in 
and of themselves to substantiate his claim.  Accordingly, 
referral of the Veteran's TDIU claim for extra-schedular 
consideration is not warranted, and the claim must be denied.


Duties to Notify and to Assist Claimants 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in October 2007, prior to the 
adjudication of the claim, the Veteran was provided with the 
notice required by section 5103(a).  The Board notes that, 
even though the letter requested a response within 60 days, 
it also expressly notified the Veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The Veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) in the October 2007 
letter and in subsequent January and May 2008 letters.  

Finally, the Board notes that the Veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the Veteran has been 
afforded appropriate VA examinations.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the Veteran.


ORDER

The appeal concerning the issue of entitlement to a 
disability evaluation greater than 50 percent for PTSD/OCD 
from August 31, 2004 through August 12, 2007 is dismissed.

A total disability rating for compensation purposes based 
upon individual unemployability is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


